Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   November 15, 2018

The Court of Appeals hereby passes the following order:

A19D0154. DAVID AARON ROMINE v. THE UNIFIED GOVERNMENT OF
    ATHENS-CLARKE COUNTY et al.

       David Aaron Romine, proceeding pro se, sought to file this civil action in
forma pauperis, but the trial court denied the filing under OCGA § 9-15-2 (d).
Romine then filed in this Court a document styled “Notice of Appeal,” which we
construed as an application for discretionary appeal and docketed accordingly.1
       Under OCGA § 9-15-2 (d), when a party who is not represented by an attorney
presents a civil action for filing in forma pauperis, a judge of the trial court is required
to review the pleading. Where a “pleading shows on its face such a complete absence
of any justiciable issue of law or fact that it cannot be reasonably believed that the
court could grant any relief against any party named in the pleading, then the judge
shall enter an order denying filing of the pleading.” OCGA § 9-15-2 (d); see also Ali
v. Ross, 292 Ga. 86 (734 SE2d 882) (2012). An order denying filing of a pleading
under this Code provision may be appealed directly. OCGA § 9-15-2 (d).
       We will grant a timely application for discretionary appeal if the lower court’s
order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED. Romine shall have ten days from the date of this
order to file a notice of appeal in the trial court. See OCGA § 5-6-35 (g). The clerk
of the trial court is DIRECTED to include a copy of this order in the record

       1
        A notice of appeal must be filed in the trial court, not in this Court. See
OCGA § 5-6-37 (“[A]n appeal may be taken to the Supreme Court or the Court of
Appeals by filing with the clerk of the court wherein the case was determined a notice
of appeal.”).
transmitted to the Court of Appeals.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/15/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.